UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4197



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MATTHEW ISAAC JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00195-NCT-1)


Submitted:   July 16, 2008                 Decided:   July 28, 2008


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Michael Francis Joseph, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Matthew Isaac Jackson seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.                Fed. R. App.

P. 4(b)(1)(A).      With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.              Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered judgment on January 16, 2008.

Jackson filed the notice of appeal on February 1, 2008, after the

ten-day period expired but within the thirty-day excusable neglect

period.   Because    the   notice    of     appeal   was   filed    within   the

excusable neglect period, we remand the case to the district court

for the court to determine whether Jackson has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period. The record, as supplemented, will then be returned to this

court for further consideration.

                                                                       REMANDED




                                    - 2 -